Citation Nr: 1106454	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-32 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Service connection for a bilateral knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1954 to October 1954.           

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In January 2010, this matter was remanded 
for additional medical inquiry.   


FINDING OF FACT

The record does not show by clear and unmistakable evidence that 
the Veteran's pre-service bilateral knee disorder was not 
aggravated by service.   


CONCLUSION OF LAW

The Veteran's bilateral knee disorder was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claim, the 
Board has determined that the evidence supports a grant of the 
benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.



II. The Merits of the Claim to Service Connection

The Veteran claims service connection for a bilateral knee 
disorder.  He contends that he injured his knees during a 
training accident while in service.  Other evidence of record 
indicates that the Veteran entered service with a lower knee-
joint disorder, and was medically discharged from service as a 
result of that disorder.    

The record establishes that the Veteran has a current bilateral 
knee disorder.  See 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 
341, 346 (1999) (in general, to establish service connection for 
a disability, a claimant must submit medical evidence of a 
current disability, medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and medical evidence of a nexus between the 
current disability and the in-service disease or injury).  A 
February 2010 VA compensation examination report of record 
evidences a diagnosis of bilateral knee osteoarthritis.  

The record also establishes that the Veteran had an in-service 
leg disorder that affected his bilateral knees.  A September 1954 
medical board report - which recommended a medical discharge from 
service - evidences a diagnosis of bilateral osteochrondrosis, 
"tuberosity of tibia[.]"  The tuberosity of the tibia is, "an 
oval elevation on the anterior surface of the tibia about 3 cm 
distal to the articular surface, giving attachment at its distal 
part to the patellar ligament."  See STEDMAN'S MEDICAL 
DICTIONARY 1891 (27th ed. 2000).  Osteochondrosis is, "[a]ny of 
a group of disorders of one or more ossification centers in 
children, characterized by degeneration or aseptic necrosis 
followed by reossification; includes the various forms of 
epiphysial aseptic necrosis."  See STEDMAN'S MEDICAL DICTIONARY 
1282 (27th ed. 2000).  The Board finds that osteochondrosis of 
the tibial tuberosity can be fairly viewed as a disorder 
affecting the lower knee joint, and the patellar region of the 
knee.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998) (when it 
is not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such signs 
and symptoms be attributed to service-connected condition).  

The September 1954 medical board report also indicated that the 
knee-related disorders existed prior to service.  Based on this 
evidence, the Board must address the issue of whether a pre-
service knee disorder was aggravated by service.  38 C.F.R. 
§ 3.303.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Every Veteran who served in the active military, naval, or air 
service after December 31, 1946 is taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).  See Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003) (holding that the clear 
and unmistakable evidence standard is "onerous" and requires an 
"undebatable" result).

Importantly, only those conditions recorded in examination 
reports can be considered as "noted," 38 C.F.R. § 3.304(b).  A 
history of pre-service existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 
238 (1994).

The Board has reviewed the record to determine whether the 
Veteran's knee disorder was noted upon entry to service.  But the 
record lacks the Veteran's service treatment records and his 
enlistment report of medical examination (the medical board 
report and discharge report of medical examination are the only 
medical records from service in the claims file).  A statement of 
record indicates that the records may have been destroyed by fire 
while in possession of the government.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991) (where records are apparently lost 
while in the possession of the government, a heightened 
obligation applies to consider carefully the benefit-of-the-doubt 
rule).  As such, there is no medical evidence of record showing 
that a pre-service knee disorder was noted upon entry into 
service.  Therefore, the Veteran must be presumed to have entered 
active service with sound knees.  See 38 C.F.R. § 3.304(b)(1).

To rebut the presumption of sound condition for disorders not 
noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. 
Reg. 23027 (May 4, 2005).  Concerning clear and unmistakable 
evidence that the disease or injury was not aggravated by service 
- the second step necessary to rebut the presumption of soundness 
- a lack of aggravation may be shown by clear and unmistakable 
evidence that there was no increase in disability during service 
or that any increase in disability was due to the natural 
progress of the preexisting condition.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

Despite the absence of service treatment records noting a knee 
disorder upon entry into service, the record in this matter shows 
by clear and unmistakable evidence that the Veteran entered 
service with a bilateral knee disorder.  The September 1954 
medical board report notes osteochondrosis of the bilateral 
tibial tuberosities, which existed prior to service commencement 
in March 1954 for "approx 5 years[.]"  The recommendation for 
medical discharge included in the report was subsequently 
endorsed by the Veteran's command.  And in a September 1954 
statement of record signed by the Veteran, it is indicated that 
the Veteran was discharged from service "on account of a 
physical disability which is considered to have existed prior to 
March 15, 1954[.]"  As such, the presumption to sound condition 
has been rebutted by the evidence here.  VAOPGCPREC 3-03.         

The Board will now address whether clear and unmistakable 
evidence demonstrates that the pre-service disorders were not 
aggravated during service.  VAOPGCPREC 3-03.  

Certain evidence strongly supports the notion that no aggravation 
occurred here.  The September 1954 medical board report concluded 
that the Veteran did not aggravate his pre-service disorder.  The 
Veteran himself indicated in the September 1954 signed statement 
that he did not aggravate the pre-service disorder.  The earliest 
medical evidence of post-service treatment for a knee disorder is 
found in VA treatment records dated in the mid 2000s, over 50 
years after service ended.  And the VA compensation examiner who 
conducted the February 2010 examination indicated that it would 
be "mere speculation" to comment on whether the Veteran's 
current knee disorders related to the disorders prior to service 
- this examiner did not support the notion that the pre-service 
disorder was aggravated during service.  This evidence cannot be 
viewed as favorable evidence for the Veteran's claim.  
Nevertheless, this evidence is not conclusive either.  

The finding of no aggravation in the September 1954 medical board 
report is of limited probative value because it is not supported 
by clinical data or by a rationale.  The report merely contains a 
check in the "no" box listed under "aggravated by active duty."  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that "a 
bare conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
presumption of soundness.")  The Veteran's signed statement that 
he did not aggravate a pre-service disorder is of limited value 
as well.  The Veteran is not a medical professional.  He is not 
competent to comment on the medical matter at issue here.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Moreover, 
given the lack of medical evidence supporting the medical board 
report conclusion, the Board cannot rely on the Veteran's in-
service statement against his own interest.  See 38 C.F.R. § 
3.304(b)(3)(signed, in-service statements against interest are of 
no force and effect if no other data do not establish the fact).  
Further, even though it may be persuasive that medical evidence 
of record does not demonstrate medical treatment for knee 
disorders for 50 years after service, it is not conclusive 
evidence that the pre-service disorder was not aggravated.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability can be 
construed as evidence against a claim of service connection).  
Finally, the February 2010 VA examiner's refusal to provide an 
opinion is not helpful to the Veteran.  But the examiner's 
silence is not detrimental either.  In stating that a nexus 
opinion here would be mere speculation, the examiner is not 
countering the Veteran's claim to service connection.  He is 
merely abstaining from opining on the issue.  

In sum, the evidence that can be construed as negative here is 
not conclusive evidence that no aggravation occurred in this 
matter.  So this evidence cannot be characterized as clear and 
unmistakable evidence that the Veteran's pre-service knee 
disorders were not aggravated during service.   

The Board also notes that certain facts in this matter support 
the Veteran's claim.  Indeed, the simple facts present here tend 
to indicate that an in-service aggravation of a pre-service 
disorder did occur.  Consider that the Veteran was deemed 
qualified for induction in March 1954, and apparently 
successfully finished his basic training.  But several months 
into service - and presumably at least several weeks following 
completion of basic training - the Veteran was found unfit for 
service as a result of a lower knee-related disorder.  These 
basic facts strongly suggest that the Veteran experienced a 
worsening of whatever pre-service knee disorder he had, and was 
discharged as a result.  No clear and unmistakable evidence 
challenges this inference.      

Given the burdensome standard set forth under 38 U.S.C.A. § 1111, 
the Board cannot conclude that the evidence clearly and 
unmistakably shows that the Veteran's pre-service bilateral knee 
disorder was not aggravated by service.  38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. § 3.306(b).  Service connection is therefore 
warranted for that disorder.


(CONTINUED ON NEXT PAGE)



ORDER

Service connection for osteochondrosis of the knees is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


